Citation Nr: 0915155	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-33  000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher rating for service connected nodule, 
left foot, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that the Veteran was scheduled for a Travel 
Board hearing in August 2007, but he failed to appear without 
explanation.  Therefore, his request for such a hearing is 
considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim.

The Veteran is service connected for what was originally 
described as a soft cyst-like nodule on the bottom of the 
left foot.  It has more recently been characterized as a 
fibroma located in the arch of his left foot.  

The rating decision on appeal increased the Veteran's 
evaluation from zero to 10 percent with an effective date of 
June 5, 2002.  The rating decision indicates that this 
effective date was chosen because the examiner from the 
Veteran's April 2003 VA examination stated that a VA hospital 
social work note dated June 5, 2002, indicated that the 
Veteran reported discomfort caused by an excessive callous on 
his left foot.  However, the claims folder does not contain a 
record of this June 5, 2002 note.  In addition, the most 
recent outpatient treatment reports are dated from February 
2004 to October 2004.  The May 2005 VA examination noted the 
Veteran is seen every three months by podiatry for his left 
foot plantar fibroma.  Thus, VA treatment records should be 
obtained from June 2002 to February 2004, and from October 
2004 to the present.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim.)

In addition, the most recent examination was conducted over 
three years ago.  The Board is of the opinion that a current 
examination should be conducted.  

Finally, the Board notes that although VCAA notice was 
provided in this case, such notice did not inform the Veteran 
of the evidence needed to establish a disability rating and 
effective date.  Such notice should be provided on remand.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Also, during the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
pertaining to VCAA notice for an increased compensation 
claim.  The Court stated that 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate an increased rating claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Thus, on remand, 
corrective notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises the veteran about 
what is needed to substantiate a claim for 
an increased rating, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal in accordance with Dingess/Hartman.  
In accordance with Vazquez-Flores, the 
notice should notify the Veteran that, to 
substantiate an increased rating claim, he 
must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  The notice must also provide 
examples of the types of medical and lay 
evidence that the Veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation.

2.  Ask the Veteran to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his left foot 
nodule.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
Veteran.  Also, obtain any pertinent 
treatment records from the Philadelphia VA 
healthcare system, dating from June 2002 
to February 2004 and from October 2004 to 
the present.  

3.  Upon receipt of the additional VA 
medical records described above, the 
Veteran should be afforded a VA foot 
examination to determine the current 
severity of his service-connected nodule 
of the left foot.  The examiner should 
indicate whether the plantar nodule of the 
left foot results in any limitation in 
range of motion of the foot or other 
functional impairment.  The claims folder 
must be made available to the examiner for 
review in connection with the examination.  
All indicated studies should be performed, 
and all findings reported in detail.

4.  Thereafter, readjudicate the claim. If 
the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and be given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




